IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
______________________________________________

UNITED STATES OF AMERICA,

                 v.                                                      18-CR-00108-W

ROBERT MORGAN, et al.

                              Defendants.

_______________________________________________


                  MOTION FOR INTERLOCUTORY SALE OF PROPERTY

                  (Request for Expedited Hearing Filed under Separate Cover)

       The United States of America, by James P. Kennedy, Jr., United States Attorney, Mary

Clare Kane, Assistant United States Attorneys, of counsel, hereby moves pursuant to Rule

32.2(b)(7) of the Federal Rules of Criminal Procedure and Rule G(7) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions (ASupplemental Rules@) for

an order authorizing the immediate interlocutory sale of 9000 Old Station Road, Cranberry,

Pennsylvania and known as Eden Square (hereinafter “Eden Square”) real property that is subject

to forfeiture in the criminal case, United States v. Robert Morgan et al, 18-CR-108-EAW

(W.D.N.Y. 2018). Pursuant to Local Rule 12(f) the government, under separate cover, requests

that this motion be heard on an expedited basis. In support of its motion, the Government says

the following:




                                              1
       A.     Factual Background

       On May 21, 2019, a federal grand jury returned a Superseding Indictment charging

Robert Morgan, Frank Giacobbe, Todd Morgan and Michael Tremiti (the “Defendants”)

with violations of Title 18, United States Code, Sections 1343, 1344, 1349 and 2 as well as

Title 18, United States Code, Section 1956(h). Indictment Number 18-CR-108-EAW.



       The Superseding Indictment seeks the forfeiture of the proceeds of the offenses, or any

property traceable thereto. Specifically, it alleges that certain real properties (the “Indicted

Properties”) are subject to forfeiture, pursuant to Title 18, United States Code, Sections

981(a)(1), 982(a)(1), 982(b)(1), 981(a)(1)(C), and Title 28, United States Code, Section 2461(c)

in that the Indicted Properties (1) constitute or are derived from proceeds traceable to the

offenses; (2) are property constituting, or derived from proceeds obtained, directly or

indirectly, as a result of such offenses; and (3) are involved in the commission of an offense,

specifically, Title 18, United States Code, Sections 1956(h) (Money Laundering Conspiracy).

The property located at 9000 Old Station Road, Cranberry Township, Pennsylvania, known

as Eden Square Apartments (“Eden Square”), a multi-family residential apartment complex,

is among the Indicted Properties.       On May 19, 2017, Ladder Capital Finance LLC

(“Ladder”) originally financed this property for $35,850,000 through a mortgage loan.

Declaration of Michael DiOrio, ¶3, Exhibit A, attached hereto.



       A purchase and sale agreement (“PSA”) was entered into for Eden Square on May 2,

2019, by and between Cranberry Vista Apartments LLC (the “Seller”) and Freshcorn Square,

                                               2
DE 1 LLC and Freshcorn Square DE 2 LLC (jointly and severally, the “Purchaser”). DiOrio

Declaration, Exhibit A, attached hereto. Under the PSA, the sale was for a purchase price

of $38,900,000 and was scheduled to close on June 6, 2019, although that closing has not yet

taken place. DiOrio Declaration ¶2. Since June 6, 2019, the mortgage loan secured by Eden

Square (the “Mortgage Loan”) has defaulted, and default interest and associated costs and

fees continue to accrue, thereby very quickly diminishing the value of the property.         As of

June 30, 2019, the amount owed to Ladder has grown to $37,040,412.40 and is continuing to

accrue interest at the rate of $13,145 per day. DiOrio Declaration ¶4.



       B.      Discussion

       Rule 32.2(b)(7) of the Federal Rules of Criminal Procedure incorporates Supplemental

Rule G (7). Rule G(7) provides when the government does not have actual possession of the

defendant property the court, upon motion by a party, may enter any order necessary to

preserve the value of property or to prevent its removal or encumbrance. Among other

things, the Court may order the sale of a property if it is perishable or at risk of deterioration;

the expense of keeping the property is excessive or is disproportionate to its fair market value;

the property is subject to a mortgage on which the owner is in default or the Court finds “other

good cause.”     Rule G (7)(b). (Emphasis added). See also, U.S. v. Dipascali, 2010 U.S. Dist.

LEXIS 145040, *11 (S.D.N.Y. June 18, 2010). The sale must be made by a United States

agency that has authority to sell the property, by the agency’s contractor, or by any person

that the court designates. Rule G(7)(b) (ii).




                                                3
       Further, Rule G(7) provides that the “[s]ale proceeds are a substitute res subject to

forfeiture in place of the property that was sold. The proceeds must be held in an interest-

bearing account maintained by the United States pending the conclusion of the forfeiture

action.” (Emphasis added). See Rule G (7)(b)(iv). Moreover, Title 18, United States Code,

Section 2232 prevents a defendant from destroying, wasting, damaging, disposing,

transferring, or taking any other action with respect to property that is subject to forfeiture. In

this case, the Government proposes that net sales proceeds (i.e., any sum remaining after

repayment of the Mortgage Loan and all other amounts due thereunder) are placed in an

escrow account to be held by the United States Marshals Service (USMS), in their USMS

Seized Asset Deposit Fund (SADF).



       If, at the conclusion of the defendants’ trial, the court orders the forfeiture of such

“substitute res” (net sale proceeds), then the property will be disposed of as provided by law.

Rule G (7)(c). Any claims to those net sale proceeds can then progress in an orderly fashion

pursuant to the statutory provisions enacted by Congress. See Title 21, United States Code,

Section 853(n). In other words, to the extent that Eden Square becomes subject to forfeiture

later, no unwinding of the sale occurs; the net proceeds are the “substitute res” for the property

itself and is therefore the only “res” subject to forfeiture.



       As previously indicated, as of June 30, 2109, the original loan amount of $35,850,000

has grown to $37,040,412.40.      Each additional day when the mortgage goes unpaid, another

$13,145.00 is added to that amount. See DiOrio Declaration, ¶4. Considering the proposed

                                                 4
purchase price of $38,900,000, it will not take long to diminish any substantial equity in the

property.   This could potentially harm not only Ladder’s interest, but also both the

defendants, other bona fide LLC members that may be determined to comprise the ownership

group of the property, the government and even the Note Investors that hold unsecured

promissory notes that they loaned to the property.



        An immediate interlocutory sale of Eden Square will preserve the value of Eden

Square for the benefit of the government in the event of a conviction or the defendant in the

event of an acquittal in the criminal case. A trial of this matter may not take place until 2020

or thereafter. Today and going forward, Eden Square’s value will be diminished through the

steadily accruing default interest, the Mortgage Loan lender’s costs and expenses, which are

the responsibility of the Mortgage Loan borrower, and by the ongoing maintenance costs of

Eden Square. These additional costs and expenses are likely to consume any remaining

value in Eden Square even if a sales price of $38,900,000 can be achieved.



       Finally, ordering an interlocutory sale now, when a bona fide purchaser has already

signed a PSA, will conserve government resources by sparing the USMS the expense of

marketing and selling Eden Square in the event that the defendant is found guilty and the

property is forfeited at the conclusion of the case. Accordingly, it would be in the interests

of justice for the Court to order the interlocutory sale of Eden Square.




                                               5
       WHEREFORE, the Government now moves that the Court enter an Order granting

its motion for an interlocutory sale pursuant to Rule 32.2(b)(7) of the Federal Rules of

Criminal Procedure and Supplemental Rule G(7).           The government also requests the

opportunity to file a Reply if it deems appropriate to any response opposing this motion. A

Proposed Order will be submitted to the Court, upon request.



       DATED: Buffalo, New York, July 8, 2019.



                                                   JAMES P. KENNEDY, JR.
                                                   United States Attorney


                                           By:     s/MARY CLARE KANE
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   Western District of New York
                                                   138 Delaware Avenue
                                                   Buffalo, New York 14202
                                                   (716) 843-5700 ext. 5809
                                                   Mary.Kane@usdoj.gov




                                              6
